DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bills (USPUB 2013/0300371) in view of Zane et al. (USPUB 2016/0336767)


As to Claim 1, Bills discloses a system, comprising: a high voltage battery pack comprised of a least a first module comprised of a plurality of first battery cells, a second module comprised of a plurality of second battery cells, and a third module comprised of a plurality of third battery cells (Figure 1); a first passive battery management system to monitor and balance the plurality of first battery cells; a second passive battery management system to monitor and balance the plurality of second battery cells; a third passive battery management system to monitor and balance the plurality of third battery cells (Figure 1, Paragraphs 60-64).  Bills does not expressly disclose a pack manager that measures a voltage of each of the first, second, and third modules, compares measured voltages of the first, second, and third modules, and actively balances a lower charged module from the first, second, and third modules with energy from a higher charged module of the first, second, and third modules.  Zane discloses a pack manager that measures a voltage of each of the first, second, and third modules, compares measured voltages of the first, second, and third modules, and actively balances a lower charged module from the first, second, and third modules with energy from a higher charged module of the first, second, and third modules (Paragraph15).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Zane, and charge the other modules of Bills, in order to provide balancing across all cells and modules.

As to Claim 3, Bills and Zane disclose the system according to claim 1, wherein the pack manager balances the first, second, and third modules using a linear or ladder charging of modules (Zane Paragraph 15).
As to Claim 4, Bills and Zane disclose the system according to claim 3, wherein the second module is between the first and third modules such that if energy from the third module is too low and energy from the first module is high, the pack manager first uses energy from the second module to charge the third module, and then uses energy from the first module to charge the second module such that the energy is balanced between the first, second and third modules (Zane Paragraph 159).
As to Claim 6, Bills and Zane disclose the system according to claim 1, wherein each module includes a switch, and wherein the pack manager measures and determines a differential voltage for each of the first, second, and third modules such that there is a first differential voltage, a second differential voltage, and a third differential voltage, and wherein the pack manager compares the first, second, and third differential voltages to each other to determine differences in module voltages, determines a duty cycle proportional to the difference, and generates a pulse width modulation signal at the duty cycle to control the switches for charge shuttling circuits to transfer energy between the first, second and third modules (Zane Paragraph 79 and 96).
As to Claim 14, Bills discloses a method comprising: providing a high voltage battery pack comprised of a least a first module comprised of a plurality of first battery cells, a second module comprised of a plurality of second battery cells, and a third module comprised of a plurality of third battery cells (Figure 1); monitoring and balancing the plurality of first battery cells with a first passive battery management system; monitoring and balancing the plurality of second battery cells with a second passive battery management system; monitoring and balancing the plurality of third battery cells with a third passive battery management system (Figure 1, Paragraph 60-64).  Bills does not expressly disclose measuring a voltage of each of the first, second, and third modules with a pack manager that compares measured voltages of the first, second, and third modules, and actively balances a lower charged module from the first, second, and third modules with energy from a higher charged module of the first, second, and third modules.  Zane discloses measuring a voltage of each of the first, second, and third modules with a pack manager that compares measured voltages of the first, second, and third modules, and actively balances a lower charged module from the first, second, and third modules with energy from a higher charged module of the first, second, and third modules (Paragraph15).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Zane, and charge the other modules of Bills, in order to provide balancing across all cells and modules.
As to Claim 15, Bills and Zane disclose the method according to claim 14, wherein the first, second, and third passive battery management systems respectively balance the first, second, and third battery cells by discharging energy of overcharged cells in the form of heat (Bills and Zane’s Resistors).
As to Claim 16, Bills and Zane disclose the method according to claim 15, wherein the pack manager balances the first, second, and third modules using a linear or ladder charging of modules (Zane Paragraph 15)

As to Claim 19, Bills and Zane disclose the method according to claim 16, wherein each module includes a switch, and wherein the pack manager measures and determines a differential voltage for each of the first, second, and third modules such that there is a first differential voltage, a second differential voltage, and a third differential voltage, and wherein the pack manager compares the first, second, and third differential voltages to each other to determine differences in module voltages, determines a duty cycle proportional to the difference, and generates a pulse width modulation signal at the duty cycle to control the switches for charge shuttling circuits to transfer energy between the first, second and third modules (Zane Paragraph 79, 96).

Allowable Subject Matter
Claims 8-13 are allowed.
Claims 5, 7, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859